Hubbard, J.
It is pressed upon "this court that the individuals who ask to appear and defend this action have a right so to do ; that the inhabitants are summoned to appear, and so they are individually and primarily parties to the suit, because they are liable to have the writ of execution, which may be sued out on the recovery of a judgment, levied on their property, or be served on their persons, in the first instance. And it is also claimed as a constitutional right.
All these various reasons apply with equal force to the inhabitants of towns and parishes. But the individual members of them have never been permitted to appear and defend suits against the towns and parishes, as here prayed for.
School districts are made bodies corporate to prosecute and defend actions relating to the property or affairs of the district. Rev. Sts. c. 23, <§> 57. They are classed with towns, parishes and other corporations, in the provision made for the members to be competent witnesses in suits where the corporate body is a party. Rev. Sts. c. 94, § 54.
The 15th article of the Bill of Rights provides for the right of trial by jury in all controversies concerning property, and in all suits between two or more persons, except in cases in which it has heretofore been otherways used and practised. Now the practice before the adoption of the constitution was, and has always since been, for the corporate body to defend suits brought against it, and not for individual members of the body to do it; and no such right is reserved to them by this article.
There may be an evil, in the present case, under which these persons are suffering. But it is incident to their mem. bership in the district; and with the benefits they must also *465boar the burdens. It would be a much greater evil to let any individual, or a minority of the whole members, defend a suit against the corporation, on the plea of membership and personal liability — thus opening the door to constant and protracted litigation — than for an individual to suffer occasional hardship by over taxation. The watchful eye of self-interest is generally a guaid sufficient for the protection of individual members of corporations ; for where all have a common interest, a defence will usually be made, where one exists. And though a personal quarrel among the members of the body may occasionally lead corporations into expensive litigation, it can furnish no reason to depart from the accustomed forms of pleading, or to introduce parties to the record not warranted either by the statute or the common law.

Exceptions overruled, and judgment for the plaintiff.